Exhibit 10.2

 

Transfer, Consent to Transfer,
Amendment and Assumption
of License Agreement

 

This Transfer, Consent to Transfer, Amendment and Assumption of License
Agreement (“Transfer & Assumption Agreement”), effective as of August 31,
2005(the “Effective Date”), is entered into by and among Yale University, a
corporation organized and existing under and by virtue of a charter granted by
the general assembly of the Colony and State of Connecticut (“Licensor”),
Schering Aktiengesellschaft, a German corporation (“Transferor”), and Cardium
Therapeutics, Inc., a Delaware Corporation (“Transferee”), each a Party,
collectively Parties hereto, in each case including its respective corporate
affiliates, successors and assigns.

 

RECITALS

 

Whereas, Licensor and Transferor previously entered into a license agreement
related to an invention entitled “eNOS Mutations Useful for Gene Therapy and
Therapeutic Screening”, effective as of 9 August, 2000, and including any
subsequent amendments thereto (the “License Agreement”);

 

Whereas, Transferor and its affiliates have elected to pursue product
development efforts and product candidates other than those related to the
License Agreement;

 

Whereas, Transferee is interested in pursuing certain research and development
in the cardiovascular field and, for this purpose and pending receipt of
necessary funding as described below, wishes to acquire the rights of Transferor
under the License Agreement, and is willing to accept the corresponding
obligations, thereby completely assuming both the rights and the obligations of
Transferor with respect to the License Agreement; and

 

Whereas, the Parties jointly agree to transfer the entirety of Transferor’s
rights and obligations under the License Agreement to Transferee, amending the
License Agreement to reflect such transfer;

 

AGREEMENT

 

Now, therefore, in consideration of the promises and covenants contained herein,
and other good and valuable consideration, the receipt of which is hereby
acknowledged, and intending to be legally bound, the Parties agree as follows:

 

1.             Qualified Financing as Condition Precedent to Transfer of Rights
and Assumption of Obligations.  The transfer of rights and assumption of
obligations under the License Agreement as contemplated hereby (and the
amendments as provided below), shall be conditioned upon, and shall occur upon
the date of, the closing of a qualified financing pursuant to which Transferee
has received funding of at least Twenty Million U.S. Dollars or its substantial
equivalent (a “Qualified Financing”).  The date of closing of the Qualified
Financing and coincident transfer of rights and obligations under this
Transfer & Assumption Agreement shall be referred to herein as the “Transfer
Date”.  The occurrence of the transfer of rights and obligations in connection
with the Qualified Financing shall be confirmed to Licensor by completion and
delivery by fax or mail of a “Confirmation of Transfer and Assumption of Rights”
substantially in the form as attached hereto as Appendix A but which has been
executed by

 

--------------------------------------------------------------------------------


 

Transferor and Transferee on or promptly following the Transfer Date.  Licensor
and Transferor reserve the right to cancel this Transfer & Assumption Agreement
in the event that the Qualified Financing does not occur within six months of
the Effective Date.  Since, in the absence of the proposed Transfer and
Assumption, Transferor would likely already have provided termination notice to
Licensor, the Parties hereby agree that in the event that the Transfer Date (and
coincident Transfer and Assumption) does not occur by November 30, 2005 (the
“Termination Date”), then the License Agreement may thereafter be terminated by
Licensee effective immediately upon Licensee’s written notice of such
termination to Licensor, provided that Transferor has satisfied all of its
obligations to Licensor prior to the date of such proposed termination.

 

2.             Transfer and Assumption as of Transfer Date, Negation of Agency. 
Effective on and from the Transfer Date, Transferor hereby transfers, and
Transferee hereby assumes, the entirety of the Transferor’s ongoing rights,
title and interest in, and the entirety of the Transferor’s ongoing  obligations
arising from, the License Agreement (which transfer and assumption are referred
to herein as the “Transfer and Assumption”).  Neither Transferee nor Transferor
are agents or affiliates of the other and, following this Transfer and
Assumption, Transferor shall remain solely responsible for satisfaction of any
and all obligations arising prior to the Transfer Date, but Transferee shall
become solely responsible for satisfaction of any and all obligations arising on
or after the Transfer Date.  The Parties agree that there are no outstanding
material defaults under the License Agreement as of the Effective Date; that
this Transfer and Assumption Agreement is without prejudice to any rights
possessed by Transferor prior to the Transfer Date.  In order to further clarify
and avoid any potential uncertainty, the Parties acknowledge that until the
Transfer Date, the rights and obligations of the Transferor shall remain in
effect (and none of the following amendments to the License Agreement shall have
any effect); and that beginning with and following the Transfer and Assumption
on the Transfer Date, the following amendments shall be in effect and the
Transferor shall have no rights or obligations under the License Agreement.

 

3.             Amendment. The License Agreement is amended as follows, effective
as of the Transfer Date (as described above):

(i)  in the first paragraph, the party “SCHERING AKTIENGESELLSCHAFT with offices
in Mullerstrasse 178, D-13353, Berlin, Germany” as Licensee is replaced by
“Cardium Therapeutics, Inc., a Delaware corporation having a principal place of
business at 11622 El Camino Real, Suite 300, San Diego, California 92130” as
Licensee;

(ii)  in Section 3.3, the phrase “reaching the ‘B3’ decision, that is to file an
IND and initiate” is replaced by “filing an IND to initiate”; and references to
“Schering” are replaced by “LICENSEE”;

(iiii)  in Section 4.2.1, the phrase “upon entering LICENSEE’S ‘B2’ phase of
drug development (preclinical development and regulatory toxicity)” is replaced
by “upon completion of preclinical studies, including toxicity studies,
requisite to the filing of an IND”;

(iv)  in Section 11.1, the phrase “‘Schering’ or ‘Berlex’ nor any adaptation of
such names” is replaced by “Cardium Therapeutics nor any adaptation of such
name”;

(v)  in Section 14.1, the address for notice to Licensee is replaced with the
following: “Cardium Therapeutics, Inc., 11622 El Camino Real, Suite 300, San
Diego, CA 92130, Attn: General Counsel.”

 

4.             Consent.  Licensor hereby consents to the Transfer and Assumption
and to Amendment of said License Agreement as described herein.

 

5.             Authority.  Each Party represents and warrants to the other that,
as of the Effective Date and as of the Transfer Date, it: (1) has and will have
the corporate power and

 

--------------------------------------------------------------------------------


 

authority and the legal right to enter into this Agreement and to perform its
obligations hereunder; (2) has taken and/or will take all necessary corporate
action on its part required to authorize the execution and delivery of this
Agreement and the performance of its obligations hereunder; (3) has not taken
and will not take any action that is inconsistent with the terms of this
Agreement; (4) this Agreement has been duly executed and delivered on behalf of
such Party, and constitutes a legal, valid and binding obligation of such Party
and is enforceable against it in accordance with its terms; and (5) all
necessary consents, approvals and authorizations of all governmental authorities
and other persons or entities required to be obtained by such Party in
connection with entry into this Agreement have been obtained.

 

6.             Further Assurances.  Each Party agrees to execute, acknowledge
and deliver such further instruments, and to do all such other acts as may be
necessary or appropriate in order to carry out the purposes and intent of this
Transfer & Assumption Agreement.

 

7.             Successors. This Transfer & Assumption Agreement shall be binding
upon and inure to the benefit of the Parties hereto and their respective
successors and permitted assigns.

 

8.             Counterparts.  This Transfer & Assumption Agreement may be signed
in counterparts, each of which shall be deemed an original and which shall
together constitute one agreement.

 

IN WITNESS WHEREOF, each of the Parties, intending to be legally bound, have
caused the execution of this Transfer & Assumption Agreement by their respective
duly-authorized officers who have signed below, to be effective as of the date
noted above.

 

 

YALE UNIVERSITY

 

SCHERING AG

 

 

 

 

 

By:

 / S /Jon Soderstom

 

 

By:

 / S / Dr. Hubertus Erlen

 

Name:

Jon Soderstom

 

Name:

Dr. Hubertus Erlen

Title:

Managing Director,

 

Title:

Chairman of the Executive Board

 

Office Cooperative Research

 

Date:

October 13, 2005

 

Date:

August 31, 2005

 

 

 

 

 

 

By:

 / S / Dr. Karin Dorrepaal

 

 

 

 

Name:

Dr. Karin Dorrepaal

 

 

 

Title:

Member of the Executive Board

 

 

 

Date:

October 13, 2005

CARDIUM THERAPEUTICS, INC.

 

 

 

By:

 / S / Christopher J. Reinhard

 

 

 

 

Name:

Christopher J. Reinhard

 

 

 

Title:

CEO

 

 

 

Date:

September 16, 2005

 

 

 

--------------------------------------------------------------------------------


 

Appendix A

Form of Confirmation of Transfer and Assumption

 

By Fax: (203) 436-8086

 

Yale University

Office of Cooperative Research

433 Temple St.

New Haven CT, 06511

 

Attn: E. Jonathan Soderstrom, Ph.D.

 

Re: Transfer and Assumption of License Agreement Related to eNOS
from Schering AG to Cardium Therapeutics, Inc.

 

Dear Sirs:

 

This is to confirm, pursuant to Section 1 of the Transfer, Consent to Transfer,
Amendment and Assumption of License Agreement (the Transfer and Assumption
Agreement) effective as of        by and among Yale University (as Licensor),
Schering AG (as Transferor) and Cardium Therapeutics, Inc. (as Transferee), that
the transfer of rights and obligations coincident with the closing of the
Qualified Financing occurred on        (the Transfer Date).

 

Sincerely,

 

 

 

 

 

SCHERING AKTIENGESELLSCHAFT

 

CARDIUM THERAPEUTICS, INC.

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

Name:

 

 

 

 

 

 

Title:

 

 

Title:

 

 

 

 

 

 

Date:

 

 

 

Date:

 

 

 

 

 

 

 

Acknowledged by:

 

 

 

 

 

 

 

YALE UNIVERSITY

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

Date:

 

 

 

 

 

 

--------------------------------------------------------------------------------